Celebrezze, C.J.,
dissenting. By affirming the judgment of the court of appeals, the majority disregards the impact of this court’s recent holding in Willoughby Hills v. Cincinnati Ins. Co. (1984), 9 Ohio St. 3d 177. I must therefore dissent.
After our decision in Willoughby Hills, supra, the question of whether a duty to defend exists will fall into essentially one of three categories. These are as follows:
1. Where the duty to defend is unequivocally established by the pleadings, the duty to defend will arise. Motorists Mutual v. Trainor (1973), 33 Ohio St. 2d 41 [62 O.O.2d 402].
2. Where the pleadings do not unequivocally establish the duty to defend but some doubt exists as to whether a theory of recovery within the policy coverage has been pleaded, the duty to defend arises until such time as the claim is confined to a recovery that the policy does not cover. Willoughby Hills, supra, at the syllabus and 179.
3. Where the policy excludes coverage for the claim against the insured, no duty to defend will arise initially. However, given the flexibility of pleadings under our system of notice pleading, the duty to defend may arise at some later stage in the proceedings. Willoughby Hills, supra, at 179-180.
While the majority acknowledges the first two of the above categories, it ignores the third within which the instant case reposes. It is evident from Pinecrest’s counterclaim that its theory of recovery related to the substandard workmanship and defective materials utilized by Zanco in con*118structing the condominiums. There is no dispute that such a claim is excluded by the policies. For that reason, I would agree that no duty to defend arose initially. I would not, however, foreclose the possibility that the duty to defend could arise at some subsequent point. In the case at bar, even though the counterclaim has been disposed of in favor of Pinecrest, the proceedings therein need to be examined by the trial court to determine whether the theory of Pinecrest’s counterclaim remained consistent with the pleadings. If so, Michigan Mutual was under no duty to defend. Nonetheless, if Pinecrest altered its theory of recovery such that the counterclaim was within the policy coverages, Zanco may be in a position to recover its costs of defending the counterclaim.
Accordingly, I would reverse the decision of the court of appeals and remand the cause solely for a determination of whether Pinecrest altered its theory of recovery in its counterclaim so as to bring the claim within the coverages afforded by the policies.
J. P. Celebrezze, J., concurs in the foregoing dissenting opinion.